— This is an appeal from a Special Term order granting a motion to dismiss for failure to prosecute unless the plaintiff served and filed a note of issue for the March, 1958 Term, together with a statement of readiness. The order is unanimously modified so as to provide that the motion be granted unless the plaintiff serves and files a note of issue for the September, 1958 Term together with a statement of readiness, if a note of issue and statement have not heretofore been served and filed. In addition thereto, within 20 days after the service of a copy of the order to be entered herein, the plaintiff shall *687pay: (1) $10 motion costs; (2) the taxable costs and disbursements in the action to date and on this appeal, and (3) furnish an undertaking in the sum of $500 to secure the defendant for any future costs and disbursements to which it may become entitled in this action, if any. Settle order. Concur — Botein, P. J., Breitel, Frank, MeHally and Stevens, JJ.